                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


MICHAEL GIOVO,

       Applicant,

v.                                                    CASE NO. 8:15-cv-2855-T-23TGW

SECRETARY, Department of Corrections,

       Respondent.
                                                 /


                                          ORDER

       Michael Giovo applies for the writ of habeas corpus under 28 U.S.C. § 2254

(Doc. 1) and challenges the validity of his state conviction for first-degree felony

murder, for which conviction Giovo serves life imprisonment. Numerous exhibits

(“Respondent’s Exhibit __”) support the response. (Doc. 9) The respondent admits

the application’s timeliness. (Doc. 9, p. 6)

                                            FACTS1

       Giovo lived with the victim (a healthy three-month old infant), Jessica Hooper

(Giovo’s girlfriend and the mother of the victim), and Hooper’s young daughter.

One evening Hooper became intoxicated and went to sleep. During that evening the

victim became fussy. While Hooper and her daughter slept, Giovo cared for the



       1
        This factual summary derives from Giovo’s brief on direct appeal and the record.
(Respondent’s Exhibits 3 and 9)
victim. Giovo placed the victim on the couch and went into the kitchen to prepare a

bottle. While Giovo was in the kitchen, the victim fell off of the couch onto the floor

but sustained no significant injury.2 Giovo fed the victim and put him back in his

crib. The next morning, Hooper awoke to find Giovo asleep with the victim lying on

Giovo’s chest. When Hooper picked up the victim, she noticed that he was clammy

and feverish, with scratches on his neck and bruises on his head. Hooper noticed a

hole in the wall that had not been there the day before. When the victim began to

twitch, Giovo and Hooper took the victim to the hospital where he died. The

medical examiner concluded that the victim died from blunt force trauma to his head

and ruled the death a homicide.

        Giovo was arrested and charged with first-degree felony murder. A jury

convicted Giovo and the judge sentenced him to life imprisonment.

                                  STANDARD OF REVIEW

        The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs Giovo’s application. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210

(11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a

highly deferential standard for federal court review of a state court adjudication,

states in pertinent part:

        2
          Officer Amanda Gay testified at trial that she went to Giovo’s home after speaking with
Giovo at the hospital. (Respondent’s Exhibit 3, Vol. III, pp. 494–95) Officer Gay observed a
detective measure the distance from the couch to the floor where the victim fell. (Respondent’s
Exhibit 3, Vol. III, pp. 496–97) Officer Gay testified that the measurement was eighteen inches.
(Respondent’s Exhibit 3, Vol. III, p. 498) During the trial the state called three medical doctors who
each testified that a fall from a height of eighteen inches could not have caused the brain injury that
killed the victim. (Respondent’s Exhibit 3, Vol. III, pp. 421, 439, 462 and Vol. IV, p. 539)

                                                  -2-
             An application for a writ of habeas corpus on behalf of a person
             in custody pursuant to the judgment of a State court shall not be
             granted with respect to any claim that was adjudicated on the
             merits in State court proceedings unless the adjudication of the
             claim —

                    (1) resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly
                    established Federal law, as determined by the
                    Supreme Court of the United States; or

                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light of
                    the evidence presented in the State court
                    proceeding.

      In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

             In sum, § 2254(d)(1) places a new constraint on the power of a
             federal habeas court to grant a state prisoner’s application for a
             writ of habeas corpus with respect to claims adjudicated on the
             merits in state court. Under § 2254(d)(1), the writ may issue
             only if one of the following two conditions is satisfied — the
             state-court adjudication resulted in a decision that (1) “was
             contrary to . . . clearly established Federal Law, as determined
             by the Supreme Court of the United States” or (2) “involved an
             unreasonable application of . . . clearly established Federal law,
             as determined by the Supreme Court of the United States.”
             Under the “contrary to” clause, a federal habeas court may
             grant the writ if the state court arrives at a conclusion opposite
             to that reached by this Court on a question of law or if the state
             court decides a case differently than this Court has on a set of
             materially indistinguishable facts. Under the “unreasonable
             application” clause, a federal habeas court may grant the writ if
             the state court identifies the correct governing legal principle
             from this Court’s decisions but unreasonably applies that
             principle to the facts of the prisoner’s case.

      “The focus . . . is on whether the state court’s application of clearly established

federal law is objectively unreasonable, . . . an unreasonable application is different

from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

                                            -3-
obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

point is that relief is available under § 2254(d)(1)’s unreasonable-application clause if,

and only if, it is so obvious that a clearly established rule applies to a given set of facts

that there could be no ‘fairminded disagreement’ on the question . . . .”) (citing

Richter); Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (“And an ‘unreasonable

application of’ those holdings must be objectively unreasonable, not merely wrong;

even clear error will not suffice.”) (citing Woodall, 572 U.S. at 419). Accord Brown v.

Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not

the correctness per se, of the state court decision that we are to decide.”). The phrase

“clearly established Federal law” encompasses only the holdings of the United States

Supreme Court “as of the time of the relevant state-court decision.” Williams v.

Taylor, 529 U.S. at 412.

       The purpose of federal review is not to re-try the state case. “The [AEDPA]

modified a federal habeas court’s role in reviewing state prisoner applications in

order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions are

given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694. A federal

court must afford due deference to a state court’s decision. “AEDPA prevents


                                            -4-
defendants — and federal courts — from using federal habeas corpus review as a

vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This

is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating state-court

rulings, which demands that state-court decisions be given the benefit of the doubt’

. . . .”) (citations omitted).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons

given by the state court and defers to those reasons if they are reasonable.”).

When the relevant state-court decision is not accompanied with reasons for the

decision, the federal court “should ‘look through’ the unexplained decision to the

last related state-court decision that does provide a relevant rationale [and] presume

that the unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct.

at 1192. “[T]he State may rebut the presumption by showing that the unexplained

affirmance relied or most likely did rely on different grounds than the lower state

court’s decision . . . .” Wilson, 138 S. Ct. at 1192.

       In a per curiam decision without a written opinion the state appellate

court on direct appeal affirmed Giovo’s conviction and sentence. (Respondent’s

Exhibit 11) In another per curiam decision without a written opinion the state


                                            -5-
appellate court affirmed the denial of Giovo’s Rule 3.850 motion for post-conviction

relief. (Respondent’s Exhibit 17) The state appellate court’s per curiam affirmances

warrant deference under Section 2254(d)(1) because “the summary nature of a state

court’s decision does not lessen the deference that it is due.” Wright v. Moore, 278

F.3d 1245, 1254 (11th Cir.), reh’g and reh’g en banc denied, 278 F.3d 1245 (2002), cert.

denied sub nom Wright v. Crosby, 538 U.S. 906 (2003). See also Richter, 562 U.S. at 99

(“When a federal claim has been presented to a state court and the state court has

denied relief, it may be presumed that the state court adjudicated the claim on the

merits in the absence of any indication or state-law procedural principles to the

contrary.”), and Bishop v. Warden, 726 F. 3d 1243, 1255S56 (11th Cir. 2013)

(describing the difference between an “opinion” or “analysis” and a “decision” or

“ruling” and explaining that deference is accorded the state court’s “decision” or

“ruling” even absent an “opinion” or “analysis”).

      As Pinholster, 563 U.S. at 181–82, explains, review of the state court decision

is limited to the record that was before the state court:

             We now hold that review under § 2254(d)(1) is limited to the
             record that was before the state court that adjudicated the claim
             on the merits. Section 2254(d)(1) refers, in the past tense, to a
             state-court adjudication that “resulted in” a decision that was
             contrary to, or “involved” an unreasonable application of,
             established law. This backward-looking language requires an
             examination of the state-court decision at the time it was made.
             It follows that the record under review is limited to the record
             in existence at that same time, i.e., the record before the state
             court.




                                           -6-
Giovo bears the burden of overcoming by clear and convincing evidence a state

court’s fact determination. “[A] determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have the burden of

rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

(11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Giovo’s

post-conviction claims warrants deference in this action. (Respondent’s Exhibit 11,

Order Denying Rule 3.850 Motion for Post-Conviction Relief)

                   INEFFECTIVE ASSISTANCE OF COUNSEL

      Giovo claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

counsel claim:

             The law regarding ineffective assistance of counsel claims is
             well settled and well documented. In Strickland v. Washington,
             466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
             Supreme Court set forth a two-part test for analyzing ineffective
             assistance of counsel claims. According to Strickland, first, the
             defendant must show that counsel’s performance was deficient.
             This requires showing that counsel made errors so serious that
             counsel was not functioning as the “counsel” guaranteed the
             defendant by the Sixth Amendment. Second, the defendant

                                           -7-
             must show that the deficient performance prejudiced the
             defense. This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial whose
             result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

      Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its

two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

on the facts of the particular case, viewed as of the time of counsel’s conduct.”

466 U.S. at 690. Strickland requires that “in light of all the circumstances, the

identified acts or omissions were outside the wide range of professionally competent

assistance.” 466 U.S. at 690.

      Giovo must demonstrate that counsel’s alleged error prejudiced the

defense because “[a]n error by counsel, even if professionally unreasonable, does

not warrant setting aside the judgment of a criminal proceeding if the error had no

effect on the judgment.” 466 U.S. at 691. To meet this burden, Giovo must show

“a reasonable probability that, but for counsel’s unprofessional errors, the result of




                                             -8-
the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

       Strickland cautions that “strategic choices made after thorough investigation

of law and facts relevant to plausible options are virtually unchallengeable; and

strategic choices made after less than complete investigation are reasonable precisely

to the extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 690–91. Giovo cannot meet his burden merely by

showing that the avenue chosen by counsel proved unsuccessful.

              The test has nothing to do with what the best lawyers would
              have done. Nor is the test even what most good lawyers would
              have done. We ask only whether some reasonable lawyer at the
              trial could have acted, in the circumstances, as defense counsel
              acted at trial . . . . We are not interested in grading lawyers’
              performances; we are interested in whether the adversarial
              process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v.

United States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial

lawyers, in every case, could have done something more or something different.

So, omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is

prudent or appropriate, but only what is constitutionally compelled.’”) (en banc)

(quoting Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s

investigation was addressed recently in Hittson v. GDCP Warden, 759 F.3d 1210, 1267

(11th Cir. 2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

              [W]e have explained that “no absolute duty exists to
              investigate particular facts or a certain line of defense.”
              Chandler, 218 F.3d at 1317. “[C]ounsel has a duty to

                                              -9-
              make reasonable investigations or make a reasonable decision
              that makes particular investigations unnecessary.” Strickland,
              466 U.S. at 691, 104 S. Ct. at 2066 (emphasis added).
              “[C]ounsel need not always investigate before pursuing or
              not pursuing a line of defense. Investigation (even a
              nonexhaustive, preliminary investigation) is not required for
              counsel reasonably to decline to investigate a line of defense
              thoroughly.” Chandler, 218 F.3d at 1318. “In assessing the
              reasonableness of an attorney's investigation . . . a court must
              consider not only the quantum of evidence already known to
              counsel, but also whether the known evidence would lead a
              reasonable attorney to investigate further.” Wiggins, 539 U.S.
              at 527, 123 S. Ct. at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

to raise a frivolous claim).

       Under 28 U.S.C. § 2254(d) Giovo must prove that the state court’s decision

was “(1) . . . contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States or

(2) . . . based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Sustaining a claim of ineffective assistance

of counsel is very difficult because “[t]he standards created by Strickland and

§ 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review

is ‘doubly’ so.” Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (An

applicant must overcome this “‘doubly deferential’ standard of Strickland and [the]

AEDPA.”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

(“Double deference is doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that was denied on the

merits in state court is found to merit relief in a federal habeas proceeding.”), and

                                            - 10 -
Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

view Pooler’s ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of

review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

       In denying Giovo’s motion for post-conviction relief, the state court

recognized that Strickland governs a claim of ineffective assistance of counsel.

(Respondent’s Exhibit 15) Because the state court correctly recognized that Strickland

governs each claim of ineffective assistance of counsel, Giovo cannot meet the

“contrary to” test in Section 2254(d)(1). Giovo instead must show that the state

court unreasonably applied Strickland or unreasonably determined the facts. In

determining “reasonableness,” a federal application for the writ of habeas corpus

authorizes determining only “whether the state habeas court was objectively

reasonable in its Strickland inquiry,” not an independent assessment of whether

counsel’s actions were reasonable. Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th

Cir. 2001), cert. denied, 537 U.S. 870 (2002). The presumption of correctness and the

highly deferential standard of review requires that the analysis of each claim begin

with the state court’s analysis.

Ground One

       Giovo contends that his trial counsel rendered ineffective assistance by

not calling Dr. John D. Lloyd to testify as an expert witness at trial. Giovo alleges

that Dr. Lloyd would have supported his defense by testifying that the victim


                                           - 11 -
“falling from [a height] of eighteen inches could have caused his fatal injury.”

(Doc. 1, p. 4) Giovo asserts that Dr. Lloyd “informed counsel that he would have

shown the jury through a robotic demonstration that the victim’s fall from a

couch — which the defense asserted happened — likely caused the fatal injury.”3

Giovo claims that Dr. Lloyd advised trial counsel that “he would clear his schedule

to testify” on Giovo’s behalf. According to Giovo, Dr. Lloyd “repeatedly emailed”

trial counsel inquiring when to be ready for trial. Without informing either Giovo or

Dr. Lloyd, trial counsel decided to not call Dr. Lloyd as a witness at trial. Giovo

asserts that the result of the trial would have been different if Dr. Lloyd had testified.

        The state post-conviction court summarily denied Giovo’s ground of

ineffective assistance of trial counsel as follows (Respondent’s Exhibit 15, Order

Granting Defendant’s Motion to Voluntarily Dismiss, Dismissing Defendant’s

Memoranda, and Denying Defendant’s Motion to Amend and Motion for

Post-conviction Relief, pp. 2–4):

                In ground one, Defendant claims that counsel was ineffective
                for failing to call Doctor John Lloyd to testify that the victim’s
                death could have been caused by an eighteen-inch fall onto the
                carpet. The State’s response argues that Dr. Lloyd would have


        3
           The state deposed Dr. Lloyd before trial. Dr. Lloyd, who holds a Ph.D. in ergomonics,
testified in his deposition about the effect of “forces associated with rotational kinematics” and
opined that the victim’s fall from the couch could have produced the brain injury that resulted in the
victim’s death. (Respondent’s Exhibit 15, attach. C to the state post-conviction court’s “Order
Granting Defendant’s Motion to Voluntarily Dismiss, Dismissing Defendant’s Memoranda, and
Denying Defendant’s Motion to Amend and Motion for Post-conviction Relief) Dr. Lloyd
subsequently testified at a pretrial hearing that he conducted an experiment using a mannequin to
determine whether the victim’s fall could have caused the fatal brain injury. Dr. Lloyd concluded
that “a lateral rolling fall from a height of 18 inches onto a Berber carpeted flooring with underlay on
a concrete foundation could cause significant risk for head and brain injury, possibly even leading to
fatality in an infant.” (Respondent’s Exhibit 2, Vol. I, pp. 30–31)

                                                 - 12 -
               been subject to impeachment on his expertise, the fact that he
               had not previously testified as an expert in Florida, on the fact
               that his experiment was designed specifically for this case, and
               by the testimony of Doctor Nagarajan Rangarajan.[4] The State
               also argues that Defendant was not prejudiced because Doctor
               Edward Willey also testified that the fall from the couch could
               have caused the victim’s injuries.[5]


       4
           Dr. Nagarajan Rangarajan, who holds a Ph.D. in biomedical engineering, testified for the
state at the pretrial hearing that he reviewed Dr. Lloyd’s report and disagreed with the methodology
and results of Dr. Lloyd’s experiment. (Respondent’s Exhibit 2,Vol. II, pp. 80–100) After Dr.
Rangarajan testified the defense called Dr. William Lee to testify. Dr. Lee testified that he was
acquainted personally and professionally with Dr. Lloyd and “approve[d] of the methodology and
the principles applied by Dr. Lloyd in this particular criminal case.” (Respondent’s Exhibit 2,
Vol. II, p. 129)
       5
        Dr. Edward Willey was the only defense witness at trial. Dr. Willey testified on direct
examination as follows (Respondent’s Exhibit 3, Vol. IV, pp. 582–84):

               Q: Okay. How would you describe to the jury [the victim]’s condition
               that first day in the hospital?

               A: Well, he had absolutely no external signs of any sort of trauma. In
               fact, even when it got to the autopsy and they had the opportunity to
               reflect the scalp, they found that there was no hemorrhage at the back
               of the head, which was thought to be present when he was in the
               hospital. So, effectively, there are no elements . . . to suggest trauma,
               either accidental or deliberate, which leads one to believe that maybe
               there’s an alternative medical reason of actually occurring disease
               that’s created this problem.

               There are other possibilities [like] . . . bacterial infection of the
               bloodstream. Children that age are susceptible to bouts of apnea
               where they don’t breathe and they may die unexpectedly. It’s Sudden
               Infant Death Syndrome.

               In addition, there is a possibility of vomiting and choking and not
               being able to breath as a result of that, which could send the same
               sort of cascade of the hypoxic damage to the brain and the damage to
               the dura and the bleeding, so it is not necessary to postulate that it
               was trauma.

               I should also say something about the fall. Most falls like that are
               innocuous. They don’t produce damage. In fact, probably none of us
               would be here . . .

               Q: Well, Doctor, when you say it like that, you are referring to an
               eighteen-inch fall?
                                                                                           (continued...)

                                                - 13 -
                 Defendant is not entitled to relief on ground one because
                 counsel’s decision not to call Dr. Lloyd was strategic and
                 Defendant was not prejudiced. An evidentiary hearing is not
                 required when it is obvious from the record that counsel’s
                 decision was strategic. Jackson v. State, 915 So. 2d 485, 486 (Fla.
                 2d DCA 2007). It is obvious from the record that counsel chose
                 not to call Dr. Lloyd as a matter of strategy. First, the trial
                 transcript clearly shows that counsel’s argument at trial did not
                 rely on the jury finding that the eighteen-inch fall caused the
                 victim’s injuries. From opening statements, counsel indicated
                 that Defendant’s statements that the victim rolled off the couch
                 were not offered to show that the fall caused the brain damage.
                 Counsel’s opening statements, closing arguments, and
                 questions asked during trial demonstrate that counsel attempted
                 to show that the victim’s mother could have caused the victim’s
                 injuries, that the victim’s injuries may not have been
                 intentional, and that the State had not proven how the victim
                 was injured. In closing argument, counsel directly stated that
                 the fall did not cause the victim’s injuries. To the extent that
                 counsel introduced evidence supporting the theory that the
                 eighteen-inch fall caused the victim’s death, it was a secondary,
                 alternative argument that was not emphasized.

                 Second, counsel thoroughly investigated Dr. Lloyd’s
                 testimony: Counsel had Dr. Lloyd prepare a report, Dr. Lloyd
                 was deposed by the State, and counsel heard Dr. Lloyd’s
                 testimony at a hearing on a motion to suppress Dr. Lloyd’s
                 testimony. Cf. Mendoza v. State, 81 So. 3d 579, 581 (Fla. 3d
                 DCA 2012) (noting that if counsel conducts a reasonable
                 investigation, strategic decisions based on that investigation are
                 “virtually unchallengeable”). Accordingly, it is obvious from
                 the record that counsel made a strategic decision not to argue


5
(...continued)
                 A: Yeah, the eighteen-inch fall on [sic] the couch onto the floor is
                 probably not a reasonable explanation looking at it forward. But
                 looking at it backwards, that may be the case. It may actually be true
                 that the forces of that are sufficiently great to produce injury.

                 I have myself participated in experiments where shaking anatomical
                 test devices and dropping them on the floor from distances like that
                 were done and the forces of dropping them on the floor are many
                 times greater than shaking.

                 So if shaking is capable of doing that, then dropping them 18 inches
                 on the floor is certainly capable of doing it, too.

                                                 - 14 -
              that the eighteen-inch fall killed the victim, and in accord with
              that decision, chose not to call Dr. Lloyd, whose testimony he
              was well aware of. This strategy was reasonable given that
              every expert that offered an opinion at trial testified that it was
              not possible or extremely unlikely that the fall caused the
              victim’s injuries.

              Additionally, Defendant was not prejudiced because Dr.
              Lloyd’s testimony was cumulative, was subject to impeachment
              on numerous grounds, and was inconsistent with the testimony
              of several medical doctors. Dr. Willey gave testimony similar to
              Dr. Lloyd’s: in some circumstances an eighteen-inch fall could
              cause injuries like the victim’s, but it was not common. As
              noted by the State, Dr. Lloyd’s expertise was subject to
              impeachment because he was a doctor of ergonomics, not a
              medical doctor, and Dr. Rangarajan, a doctor of biomechanical
              engineering, testified to several disagreements he had with Dr.
              Lloyd’s report. Additionally, Dr. Lloyd’s testimony that the
              victim’s injuries could have been caused by the eighteen-inch
              fall if the victim rolled during the fall was contradicted by the
              victim’s mother’s testimony that the victim had not yet begun to
              roll on his own. Finally, as mentioned above, several medical
              doctors testified for the State that the victim’s injuries were not
              caused by the eighteen-inch fall. As counsel’s decision not to
              present Dr. Lloyd’s testimony was strategic and Defendant was
              not prejudiced, ground one is denied.

       “Complaints of uncalled witnesses are not favored because the presentation

of testimonial evidence is a matter of trial strategy and because allegations of what

a witness would have testified are largely speculative.” Buckelew v. United States,

575 F.2d 515, 521 (5th Cir. 1978) (citations omitted). Giovo did not present in the

state post-conviction court (and he does not present to this court) any evidence, aside

from his own self-serving assertion, demonstrating that Dr. Lloyd was available at

the time of trial and willing to testify on Giovo’s behalf. See e.g., Bray v. Quarterman,

265 F. App’x 296, 298 (5th Cir. 2008) (“To prevail on [a claim of ineffective

assistance of counsel for failing to call a witness], the [applicant] must name the


                                             - 15 -
witness, demonstrate that the witness was available to testify and would have done

so, set out the content of the witness’s proposed testimony, and show that the

testimony would have been favorable to a particular defense.”). Moreover, trial

counsel’s theory of defense was that the state could not prove beyond a reasonable

doubt (1) that the victim’s death resulted from a criminal act rather than an accident

or (2) that Giovo was responsible for the victim’s fatal injury. Even assuming that

trial counsel performed deficiently by not calling Dr. Lloyd to testify at trial, because

Giovo’s defense was not that the fall from the couch caused the victim’s death, Dr.

Lloyd’s testimony was not critical to the defense. Giovo fails to show that the

outcome of the trial would have been different if Dr. Lloyd had testified. Because he

cannot meet his burden of proving that the state court unreasonably applied Strickland

or unreasonably determined the facts in denying this ground of ineffective assistance

of counsel, Giovo is not entitled to federal habeas relief on ground one. 28 U.S.C.

§ 2254(d)(1), (d)(2).

Ground Three

       Giovo contends that his trial counsel rendered ineffective assistance by

admitting during closing argument that the victim’s fall from the couch did not

cause the victim’s death. During closing argument trial counsel stated (Respondent’s

Exhibit 3, Vol. IV, p. 61):

              Now, the fall from the couch didn’t cause any of the symptoms
              that you would expect to see that would lead to that brain
              damage, and I submit to you, ladies and gentlemen, that is
              because the brain damage had not been caused yet. The fall
              from the couch did not cause the damage.

                                          - 16 -
Giovo alleges that his only theory of defense was that the fall from the couch caused

the victim’s death and that counsel’s statement in closing argument “effectively

stripped [him] of his only viable defense and rendered any defense evidence presented

during trial futile.” (Doc. 1, p. 8) Giovo further alleges that trial counsel hinted in

his closing argument that the victim’s mother caused the fatal injury, but no evidence

at trial supported the theory. Giovo claims that he did not consent to trial counsel’s

statement in closing argument and that absent the challenged statement, the outcome

of the trial would have been different.

      The state post-conviction court summarily denied Giovo’s ground of

ineffective assistance of trial counsel as follows (Respondent’s Exhibit 15, Order

Granting Defendant’s Motion to Voluntarily Dismiss, Dismissing Defendant’s

Memoranda, and Denying Defendant’s Motion to Amend and Motion for

Post-conviction Relief, p. 5) (court’s record citations omitted):

             In ground three, Defendant alleges that counsel was ineffective
             for stating in closing argument that the fall from the couch did
             not cause the injuries that would lead to brain damage, and that
             the brain damage was instead caused by the victim’s mother.
             Defendant alleges that if counsel had not performed deficiently,
             there is a reasonable probability that the outcome of the trial
             would have been different. The State’s response argues that
             counsel pursued alternative theories of innocence: (1) that the
             fall from the couch did not cause the victim’s injuries; and
             (2) that if the fall caused the victim’s injuries, Defendant did
             not intentionally cause the fall. The State also argues that [the
             victim’s mother]’s testimony supports counsel’s argument that
             she caused the victim’s injuries.

             Defendant is not entitled to relief on ground three because
             counsel’s argument was a strategic decision and Defendant was
             not prejudiced. As the Court noted in ground one, the record is
             clear that counsel made a strategic decision to focus on the

                                           - 17 -
             argument that the State had not proven how the victim died or
             who (Defendant or the victim’s mother) caused the victim’s
             death. As noted above, this strategy was reasonable because of
             the overwhelming evidence that the fall from the couch did not
             cause the victim’s injuries. Admitting that the fall did not cause
             the victim’s death is consistent with this strategy and was
             similarly reasonable. Defendant was not prejudiced because
             every doctor who offered an opinion — Dr. Willey, Dr.
             Thogmartin, Doctor Steven Nelson, Doctor Paul Danielson,
             and Doctor Sally Smith — testified that either the fall did not
             cause the victim’s death or it was very unlikely that . . . it
             caused the victim’s death. Further, as noted above, the victim’s
             mother testified that the victim had not yet begun to roll, which
             would make it impossible for the victim to roll off the couch as
             described by Dr. Lloyd. Ground three is therefore denied.

      The record shows that Giovo’s defense was that the state could prove neither

that the victim’s death resulted from a criminal act nor that Giovo was responsible

for the victim’s fatal injury. Counsel focused during the trial on (1) the victim’s

mother’s intoxication, (2) the fact that the victim did not exhibit any signs of injury

after falling from the couch, (3) the fact that Giovo did not have sole responsibility

for the victim’s care, and (4) the fact that the victim’s mother cared for the victim

the morning after the fall while Giovo was asleep before they took the victim to the

hospital. In his opening statement trial counsel told the jurors that “the prosecution

is based on conjecture” and that after hearing the evidence, they “will conclude that

the evidence does not prove beyond a reasonable doubt that anyone committed a

crime and it fails to prove that it wasn’t a tragic accident and it fails to prove beyond

a reasonable doubt which parent is responsible for the event, be it an accident or

abuse.” (Respondent’s Exhibit 3,Vol. III, pp. 350–51) Counsel moved at the

conclusion of the state’s case for a judgment of acquittal based on the state’s failure


                                           - 18 -
to prove that Giovo had committed a criminal act. (Respondent’s Exhibit 3, Vol. IV,

pp. 557–60) Counsel asserted in his closing argument that the state had failed to

prove (1) that a crime was committed and (2) that Giovo committed that crime.

(Respondent’s Exhibit 3, Vol. IV, pp. 659)

          Contrary to Giovo’s contention, the theory that the victim’s fall caused his

death was not the theory of defense. Accordingly, counsel’s statement in closing

argument that the fall did not cause the victim’s death did not deprive Giovo of his

“only viable defense.” Giovo fails to meet his burden of proving that the state court

either unreasonably applied Strickland or unreasonably determined the facts by

rejecting this ground of ineffective assistance of counsel. 28 U.S.C. § 2254(d)(1),

(d)(2).

Grounds Two and Four

          In ground two Giovo contends that his trial counsel rendered ineffective

assistance by not showing to defense expert Dr. Edward Willey photographs of

bruises on the victim’s face. Giovo alleges that Dr. Willey’s:

                testimony regarding the likely cause of the victim’s death,
                prior to seeing these photographs, was based on the lack of
                bruising or apparent injury to the victim. Thus, [Dr.] Willey’s
                testimony — as the sole defense expert — was impeached to
                the extent that the jury could have only formed two
                conclusions: (1) [Dr.] Willey was lying, or (2) the defense
                was insidiously concealing evidence from [Dr.] Willey.

(Doc. 1, p. 6) During cross-examination by the prosecutor Dr. Willey admitted that

he had not received the photographs from defense counsel. Giovo asserts that, if trial



                                             - 19 -
counsel had prepared Dr. Willey for trial, the outcome of the trial would have been

different.

       In ground four Giovo contends that his trial counsel rendered ineffective

assistance by not calling his father, Michael Giovo, Sr., to testify at trial. Giovo

claims that his father would have testified that:

             (1) he heard [the victim’s mother] repeatedly uttering in an
             excited manner that Defendant ‘did not do anything wrong’
             while [she and Giovo] were in the waiting room at the hospital
             just as [Giovo] was being arrested, and (2) he heard [the
             victim’s mother] at the victim’s funeral planning to party with
             her friends.

(Doc. 1, p. 9) Giovo asserts that such testimony, although hearsay, was admissible

under either the excited utterance exception or the state of mind exception to

Florida’s rule against hearsay. Giovo claims that his father “was available for trial

and routinely sought the audience of counsel to reiterate the point of testifying for the

defense.” (Doc. 1, p. 9)

       The respondent opposes both ground two and ground four as unexhausted and

procedurally barred because Giovo did not raise either ground in his post-conviction

appeal. Giovo replies that he is entitled to a merits review under Martinez v. Ryan,

566 U.S. 1 (2012), because his post-conviction appellate counsel failed to raise the

grounds in the appellate brief.

       An applicant must present each claim to a state court before raising the claim

in federal court. “[E]xhaustion of state remedies requires that [applicant]s ‘fairly

presen[t]’ federal claims to the state courts in order to give the State the ‘opportunity


                                          - 20 -
to pass upon and correct’ alleged violations of its prisoners’ federal rights.” Duncan v.

Henry, 513 U.S. 364, 365 (1995), Picard v. Connor, 404 U.S. 270, 275 (1971). Accord

Rose v. Lundy, 455 U.S. 509, 518S19 (1982) (“A rigorously enforced total exhaustion

rule will encourage state prisoners to seek full relief first from the state courts, thus

giving those courts the first opportunity to review all claims of constitutional error.”),

and Upshaw v. Singletary, 70 F.3d 576, 578 (11th Cir. 1995) (“[T]he applicant must

have fairly apprised the highest court of his state with the appropriate jurisdiction of

the federal rights which allegedly were violated.”).

       The state post-conviction court summarily denied both grounds of ineffective

assistance of counsel. (Respondent’s Exhibit 15, pp. 4–6) Giovo, through counsel,

did not appeal the denial of either ground. As a result, Giovo deprived the state

court of a “full and fair opportunity to resolve any constitutional issues by invoking

one complete round of the State’s established appellate review process.” Boerckel,

526 U.S. at 845. See also Leonard v. Wainwright, 601 F.2d 807, 808 (5th Cir. 1979)

(“In Florida, exhaustion usually requires not only the filing of a Rule 3.850 motion,

but an appeal from its denial.”) (citations omitted). Consequently, both ground

two and ground four are unexhausted. State procedural rules preclude Giovo from

returning to state court to present the grounds in a second collateral appeal, rendering

the grounds procedurally defaulted. Fla. R. Crim. P. 3.850(k).

       “If the [applicant] has failed to exhaust state remedies that are no longer

available, that failure is a procedural default which will bar federal habeas relief,


                                           - 21 -
unless either the cause and prejudice or the fundamental miscarriage of justice

exception is applicable.” Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001). To

establish cause for a procedural default, an applicant “must demonstrate that some

objective factor external to the defense impeded the effort to raise the claim properly

in state court.” Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). To show

prejudice, an applicant must demonstrate not only that an error at the trial created

the possibility of prejudice but that the error worked to his actual and substantial

disadvantage and infected the entire trial with error of constitutional dimension.

United States v. Frady, 456 U.S. 152 (1982). In other words, an applicant must show

at least a reasonable probability of a different outcome. Henderson, 353 F.3d at 892.

       In his reply Giovo argues entitlement to federal review under Martinez based

on his post-conviction appellate counsel’s failure to appeal the denial of these two

grounds of ineffective assistance of trial counsel. (Doc. 10, pp. 2–3, 6) Giovo’s

reliance on Martinez is misplaced. Martinez recognizes a narrow exception to the

exhaustion requirement announced in Coleman v. Thompson, 501 U.S. 722 (1991), for

a claim of ineffective assistance of trial counsel. Martinez is limited to an attorney’s

error in initial review collateral proceedings:

             The rule of Coleman governs in all but the limited circumstances
             recognized here. The holding in this case does not concern
             attorney errors in other kinds of proceedings, including appeals
             from initial-review collateral proceedings, second or successive
             collateral proceedings, and petitions for discretionary review in
             a State’s appellate courts. See 501 U.S., at 754, 111 S. Ct. 2546;
             Carrier, 477 U.S., at 488, 106 S. Ct. 2639. It does not extend to
             attorney errors in any proceeding beyond the first occasion the
             State allows a prisoner to raise a claim of ineffective assistance

                                           - 22 -
             at trial, even though that initial-review collateral proceeding
             may be deficient for other reasons.

566 U.S. at 16 (emphasis added). See also Lambrix v. Sec’y, Fla. Dep’t of Corr., 756 F.3d

1246, 1260 (11th Cir. 2014) (“Importantly, the Martinez rule is expressly limited to

attorney errors in initial-review collateral proceedings.”). The ineffective assistance

of post-conviction appellate counsel provides no cause for Giovo’s failure to exhaust

his two grounds of ineffective assistance of trial counsel. Accordingly, Giovo fails to

establish cause and prejudice to overcome the procedural default of either ground

two or ground four.

      Absent a showing of cause and prejudice, an applicant may obtain federal

habeas review of a procedurally defaulted claim only if review is necessary to correct

a fundamental miscarriage of justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000);

Murray v. Carrier, 477 U.S. 478, 495 96 (1986). A fundamental miscarriage of justice

occurs if a constitutional violation has probably resulted in the conviction of someone

who is “actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995); Johnson v.

Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). To meet the “fundamental

miscarriage of justice” exception, Giovo must show constitutional error coupled

with “new reliable evidence — whether . . . exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence — that was not

presented at trial.” Schlup, 513 U.S. at 324.

      Giovo cannot meet the “fundamental miscarriage of justice” exception

because he presents no “new reliable evidence” that he is actually innocent. Schlup,


                                            - 23 -
513 U.S. at 327. Because Giovo satisfies neither exception to procedural default,

both ground two and ground four are procedurally barred from federal review.

Ground Five

       Giovo contends that the cumulative effect of trial counsel’s alleged errors

deprived him of his constitutional right to the effective assistance of counsel.

“Without harmful errors, there can be no cumulative effect compelling reversal.”

United States v. Barshov, 733 F.2d 842, 852 (11th Cir. 1984), cert. denied, 469 U.S. 1158

(1985). See also Conklin v. Schofield, 366 F.3d 1191, 1210 (11th Cir. 2004) (“[T]he

court must consider the cumulative effect of [the alleged errors] and determine

whether, viewing the trial as a whole, [the applicant] received a fair trial as is [his]

due under our Constitution.”). Because each of the grounds in Giovo’s federal

application lacks merit, no cumulative prejudice results. See Spears v. Mullin, 343

F.3d 1215, 1251 (10th Cir. 2003) (“Because the sum of various zeroes remains zero,

the claimed prejudicial effect of [counsel’s] cumulative errors does not warrant

habeas relief.”); Lorraine v. Coyle, 291 F.3d 416, 447 (6th Cir.) (“The Supreme Court

has not held that distinct constitutional claims can be cumulated to grant habeas

relief.”), amended on other grounds, 307 F.3d 459 (6th Cir. 2002), cert. denied, 538 U.S.

947 (2003).

       Accordingly, Giovo’s application for the writ of habeas corpus (Doc. 1) is

DENIED. The clerk must enter a judgment against Giovo and close this case.




                                           - 24 -
                          DENIAL OF BOTH
                  A CERTIFICATE OF APPEALABILITY
               AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Giovo is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district

court’s denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court

must first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the

applicant has made a substantial showing of the denial of a constitutional right.”

To merit a COA, Giovo must show that reasonable jurists would find debatable both

the merits of the underlying claims and the procedural issues he seeks to raise. See

28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan,

279 F.3d 926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists

would debate either the merits of the claims or the procedural issues, Giovo is

entitled to neither a COA nor leave to appeal in forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Giovo must obtain permission from the circuit court to

appeal in forma pauperis.

      ORDERED in Tampa, Florida, on February 11, 2019.




                                         - 25 -
